EXAMINER'S RESPONSE
In response to the application filed 11/30/2020, the preliminary amendment filed 02/10/2021 has been entered and the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to ww.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9792742 in view of Meadows (US 2015/0278820).
Claim 1 of the ‘742 Patent includes processor based coordinator defining specification, allocating access rights, linking the access rights, publishing the access rights, using trustless database computation to perform assigning access rights, generating access enabling codes, granting access, and one or more servers that perform receiving a request, receiving the private code, transmitting confirmation and transmitting the access enabling codes.  Therefore, claim 1 of the ‘742 patent corresponds to instant claim 2 but includes trustless database computation rather than first and second trustless ledger transaction and includes additional limitations including payment authorization.
Meadows discloses multiple first, second and third trustless ledger transactions to verify transactions/transfers between first, second and third owner with timestamps and linked private and public keys over a distributed ledger cryptocurrency (bitcoin) network in fig. 3 and pars 0091-0093.   The transaction/transfer may result in an owner receiving an access right linked the ledger transactions.  The access rights (additional information such as identity, venue, event, plane access is linked or added by seller to the transaction and may be transferred to an access code or QR code (par 0073-0076) as tickets for restricted access area (pars 0058-0061).  Transactions/transfers are made via a private key/code in pars 0045, 0077, 0092 as a request and the seller transmits confirmation access codes (notice / QR code) using blockchain published with timestamps (par 0078).  
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at .

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10424140 in view of Meadows (US 2015/0278820).
Claim 1 of the ‘140 patent is similar to instant claim 1 in that it includes linking to a second trustless database computation transaction tracking ownership, but does not expressly claim first and second ledger transaction and does not expressly claim publishing the electronic ticket.  Publishing is in claim 8 of the ‘140 patent.    
Meadows discloses multiple first, second and third trustless ledger transactions to verify transactions/transfers between first, second and third owner with timestamps and linked private and public keys over a distributed ledger cryptocurrency (bitcoin) network in fig. 3 and pars 0091-0093.   The transaction/transfer may result in an owner receiving an access right linked the ledger transactions.  The access rights (additional information such as identity, venue, event, plane access is linked or added by seller to the transaction and may be transferred to an access code or QR code (par 0073-0076) as tickets for restricted access area (pars 0058-0061).  Transactions/transfers are made via a private key/code in pars 0045, 0077, 0092 as a request and the seller transmits confirmation access codes (notice / QR code) using blockchain published with timestamps (par 0078).  


Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 108540239).
Claim 1 of the ‘239 Patent includes processor based coordinator defining specification, allocating access rights, linking the access rights, publishing the access rights, using trustless ledger transaction to perform assigning access rights, generating access enabling codes, granting access.  Claim 1 of the 239 patent first and second trustless ledger transaction of instant claim 1, but includes additional tracking limitations and lacks one or more servers that perform receiving a request, receiving the private code, transmitting confirmation and transmitting the access enabling codes.   The server limitation is in claim 2 of the ‘239 patent.  Therefore, claim 1 of the instant application would have been obvious in view of claim 2 of the ‘239 patent. 
The claims correspond as follows.
16579061	9792742 	10424140	10854029
2		1		1+8		2
3		2/3		1		6   
4		3		1		6
5		4		2		4
6		5		6		7
7		6		1		7+6

9		8		8		9
10		9/10		8		13
11		10		8		13
12		11		9		11
13		12		13		14
14		13		8		14+13
15		14		14		14
16		15		15		16
17		16/17		15		20
18		17		15		20
19		18		16		18
20		19		20		7/14
21		20		14		7/14

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-4, 6-11, 13-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Meadows (US 2015/0278820) in view of Denker ‘667 (US 2012/0078667) and  Derker ‘623 (US  2008/0154623).
Regarding claim 2, Meadows discloses an access control transaction system and 
Denker ‘667 discloses an analogous art venue system and method with defining and allocating (venue setup) See the abstract, figs. 1A, 1B, pars 0095, 0101-0141, 0212-0225.   Tickets may be purchased and identified by a unique code such as a barcode presented at the venue (pars 0309, 0368) for admission and location of friends.  Access rights may be transferred/resold or resales may be restricted (par 0083, 0106, 0134, 0307-0309)

Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the claims were filed to have included in Meadows the venue setup in view of Denker ‘667 in order to provide event data for the ticket and to include granting access (detecting presentation, preforming verification and presenting an indicator identify whether access is granted or limited) in view of Derker ‘623 to provide secure admission to the event.  
Claims 9 and 16 would have been obvious for the same reasons applied to claim 2. 
Further regarding claims 2, 9 and 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above server that perform the actions of receiving request and private code from requestor and transmitting confirmation and access enabling code to requestor in view of Meadows disclosing these features, as discussed earlier, to for secure access control.
Regarding amended claims 3-4, 10-11 and 17-18, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to 
Regarding claims 6-7, 13-14 and 20, assigning right to a second requester by linking access rights to a third database compilation would have been obvious in view of third compilation in Meadows (fig. 3) providing a distributed ledger for cryptographically secure transaction via multiple parties.  
Regarding claims 8, 15 and 21, ledgers are colored bitcoin would have been obvious in view cryptocurrency including bitcoin or colored bitcoin in Meadows as obvious ledger (par 0033, 0049).

Claim 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meadows (US 2015/0278820) in view of Denker ‘667 (US 2012/0078667) and  Derker ‘623 (US  2008/0154623) ass applied above and further in view of Feeney ‘897 (US 2016/0162897) 

Feeney ‘897 discloses an analogous art authentication system with crypto-currency transaction block chain ledger verification including centralized verification as an obvious alternative to decentralized verification (para 0056). 
Regarding clams 5, 12 and 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above centralized verification in view of Feeney ‘897 disclosing centralized verification as an obvious alternative to decentralized verification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Henson (US 2014/0292478) discloses access management with ticket verification with no central server.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

1/1/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683